DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been presented for examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8-13, 16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaikh et al [Shaikh] PGPUB 2018/0059754.
Referring to claim 1, Shaikh teaches the battery cabinet comprising:
A plurality of sealed batteries [0038-0039].
a power management module [0043] coupled to the sealed batteries and the power outlet, the power management module comprising:  
a power monitoring module configured to monitor a first amount of power consumed by one or more computing devices via a main power supply [0038, 0043].
a detection module configured to detect that the first amount of power consumption exceeds a predetermined power consumption threshold [0038, 0043].
a power provision module configured to provide, via the sealed batteries, power to the power outlet until the first amount of power consumption no longer exceeds the predetermined power consumption threshold [0038, 0043].
While Shaikh does not explicitly teach a power outlet, one is implied since the consolidated side mount power system (i.e. 224 fig. 2, 0039) is both separate from the racks that house the loads and can directly supply battery power to the loads when necessary.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to include a power outlet in the battery cabinet so that the batteries can have a connection path to the loads so that the controller can supplement power supplied to the load(s) when required.
Referring to claim 2, Shaikh teaches co-locating server cabinets with the battery cabinet [202 fig. 2, abstract].
Referring to claim 3, while Shaikh teaches the invention substantially as claimed above, it is not explicitly taught to include fans or an uninterrupted power supply (UPS) unit to draw power from the batteries.  The examiner is taking official notice that fan usage in server racks are well known in the art to provide cooling to the resources mounted within the racks.  In addition, UPS units for providing uninterrupted power is also a well known concept for providing reliability for powering the resources mounted within the racks.  It would have been obvious to include fans and the claimed UPS unit into Shaikh because it would provide a way to cool the hardware to combat heat buildup and further include the UPS unit because Shaikh already includes the batteries to supplement power and thus could also use those batteries to provide power in instances where primary power is either unavailable or limited thus allowing those computing resources in the rack to remain operational or provide time for them to perform an orderly shutdown.
Referring to claim 6, while Shaikh teaches the invention substantially as claimed above, it is not explicitly taught to recharge the batteries during detected periods of low power consumption.  Shaikh does though teach that the batteries can be recharged once enough power is available to supply the demand [0030].  It would have been obvious to one of ordinary skill in the art before the effective filing date to additionally recharge the batteries during periods of low power consumption because similar conditions exist in that excess power is available when power demand is low.
Referring to claims 8-9, while Shaikh teaches recharging the batteries via main power supply, it is not explicitly taught to also recharge the batteries using a renewable power supply.  The examiner is taking official notice that data centers are well known to use renewable power such as solar panels to reduce a data centers electricity costs.  It would have been obvious to one of ordinary skill in the art before the effective filing date to include renewable energy such as solar to recharge the batteries because doing so would reduce cost associated with electricity usage as is well known in the art.
Referring to claim 10, inherently, any renewable energy source such as solar panels would have to be located within a predetermined distance from the battery cabinet because a predetermined distance does not provide any hard limits on what that distance comprises.  For example, solar panels could be located on the data center roof, or a field next to the data center, or in another state.  All of those instances are technically “within a predetermined distance” away.
Referring to claims 11-13, 16 and 18-20, these are rejected on the same basis as set forth hereinabove.  Shaikh teaches the system and therefore teaches the method performed by the .

Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaikh as applied to claims 1-3, 6, 8-13, 16 and 18-20 above, and further in view of Morales et al [Morales] US Pat No 10432017.
Referring to claim 7, while Shaikh teaches the invention substantially as claimed above, it is not explicitly taught to wait until a period of lower energy cost to recharge the batteries.  Rather, Shaikh recharges the batteries as soon as excess power is available.  Morales teaches that while systems can recharge immediately [col. 7 lines 36-41] it is alternatively taught to wait till off-peak hours instead [col. 6 lines 47-57 and col. 7 lines 41-45]. It would have been obvious to one of ordinary skill in the art before the effective filing date to try recharging during off-peak times when energy rates are lower because doing so would reduce operating costs associated with energy usage.  It should be understood that it may be necessary to increase the number of batteries in the Shaikh-Morales combination and any modification would necessarily include further consideration if such would be necessary and increase the battery capacity if necessary to hold over to off-peak charging.
Referring to claim 17, this is rejected on the same basis set froth hereinabove.
Allowable Subject Matter
Claims 4-5 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A CONNOLLY whose telephone number is (571)272-3666. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK A CONNOLLY/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        3/19/22